As filed with the Securities and Exchange Commission on December 12, 2011 Registration No. 333-87851 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 POST-EFFECTIVE AMENDMENT NO. 2 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LEXMARK INTERNATIONAL, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 06-1308215 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) One Lexmark Centre Drive 740 West New Circle Road Lexington, Kentucky 40550 (859) 232-2000 (Address of Principal Executive Offices) Lexmark International, Inc. 1999 Employee Stock Purchase Plan (Full Title of the Plan) Robert J. Patton, Esq. Vice President, General Counsel and Secretary Lexmark International, Inc. One Lexmark Centre Drive 740 West New Circle Road Lexington, Kentucky 40550 (859) 232-2000 (Name, Address and Telephone Number, Including Area Code, of Agent for Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ý Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) EXPLANATORY NOTE This Post-Effective Amendment No. 2 to the Registration Statement on Form S-8, Registration No. 333-87851 (the “Registration Statement”) filed by Lexmark International, Inc. (the “Registrant”) with the Securities and Exchange Commission (the “SEC”) on September 27, 1999, relates to the 3,000,000 shares of the Registrant’s Class A Common Stock, $0.01 par value per share reserved for issuance under the Registrant’s 1999 Employee Stock Purchase Plan (the “Plan”).Of the 3,000,000 shares registered under the Registration Statement in connection with the Plan, 1,816,658 shares have not been issued and are not subject to future issuance under the Plan, which has been terminated by the Registrant. This Post-Effective Amendment is hereby filed to deregister an aggregate of 1,816,658 shares previously registered that have not been issued and will not in the future be issued under the Plan. ITEM 8.EXHIBITS. Exhibit No.Description 24Power of Attorney. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Lexington, Commonwealth of Kentucky, on December 12, 2011. LEXMARK INTERNATIONAL, INC. By: /s/ Paul A. Rooke Paul A. Rooke Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement on Form S-8 has been signed by the following persons in the capacities and on the dates indicated. Signature Title(s) Date /s/ Paul A. Rooke Chairman and Chief Executive Officer December 12, 2011 Paul A. Rooke (Principal Executive Officer) /s/ John W. Gamble, Jr. Executive Vice President and Chief Financial Officer December 12, 2011 John W. Gamble, Jr. (Principal Financial and Accounting Officer) * Director December 12, 2011 Jared L. Cohon * Director December 12, 2011 J. Edward Coleman * Director December 12, 2011 W. Roy Dunbar * Director December 12, 2011 William R. Fields * Director December 12, 2011 Ralph E. Gomory * Director December 12, 2011 Stephen R. Hardis * Director December 12, 2011 Sandra L. Helton * Director December 12, 2011 Robert Holland,Jr. * Director December 12, 2011 Michael J. Maples * Director December 12, 2011 Jean-Paul L. Montupet * Director December 12, 2011 Kathi P. Seifert *By signing his name hereto, Robert J. Patton, signs this document on behalf of each of the persons indicated above pursuant to a power of attorney duly executed by such person. By: /s/ Robert J. Patton, Esq. Robert J. Patton, Esq. Attorney-in-Fact
